

116 HR 6890 IH: Ensuring Safe Housing for Homeless During the COVID-19 Pandemic Act of 2020
U.S. House of Representatives
2020-05-15
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



I116th CONGRESS2d SessionH. R. 6890IN THE HOUSE OF REPRESENTATIVESMay 15, 2020Mrs. Beatty introduced the following bill; which was referred to the Committee on Financial ServicesA BILLTo authorize the use of certain homeless assistance amounts to rent hotel and motel rooms, and for other purposes.1.Short titleThis Act may be cited as the Ensuring Safe Housing for Homeless During the COVID-19 Pandemic Act of 2020.2.Use of CARES Act assistance for homeless familiesThe matter under the heading Department of Housing and Urban Development—Community Planning And Development—Homeless Assistance Grants in title XII of division B of the CARES Act (Public Law 116–136) is amended by inserting before the final proviso the following: Provided further, That notwithstanding any other provision of law, amounts made available under this heading may be used to provide a voucher for rental of a hotel or motel room for a homeless individual or household without regard to any existing requirement under law or regulation conditioning such use on the unavailability of an appropriate emergency shelter:. 